                                          Case 5:20-cv-05799-LHK Document 101 Filed 09/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                       UNITED STATES DISTRICT COURT
                                   8

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          SAN JOSE DIVISION

                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                      Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                             ORDER RE: BRIEFING AND
                                  13                                                         DEADLINE FOR PRODUCTION
                                                 v.
                                  14
                                         WILBUR L. ROSS, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17
                                              By Monday, September 14, 2020, at 10:00 a.m. Pacific Time/1:00 p.m. Eastern Time, the
                                  18
                                       parties shall each file a brief of no more than 4 pages that addresses the following two issues:
                                  19
                                              First, if Defendants assert privilege over any part of the administrative record, may the
                                  20
                                       Court review those privileged documents in camera? If so, what is the standard for ordering in
                                  21
                                       camera review and what are the parameters of the Court’s review?
                                  22
                                              Second, Federal Rule of Civil Procedure 65(b)(2) provides that an ex parte temporary
                                  23
                                       restraining order (“TRO”) may last for 14 days, or up to 28 days if the Court finds good cause for
                                  24
                                       an extension. The TRO motion in the instant case did not proceed ex parte. Indeed, Defendants
                                  25
                                       responded to the TRO motion at the TRO hearing and in Defendants’ opposition to the TRO
                                  26
                                       motion and opposition to Plaintiffs’ motion for a stay and preliminary injunction (“PI motion”).
                                  27

                                  28                                                     1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: BRIEFING AND DEADLINE FOR PRODUCTION
                                          Case 5:20-cv-05799-LHK Document 101 Filed 09/12/20 Page 2 of 2




                                   1   In addition, the Court’s Order to Produce the Administrative Record, ECF No. 96, found in

                                   2   Plaintiffs’ favor on all of the threshold issues raised by Defendants. Are Defendants now willing

                                   3   to stipulate to a brief extension of the TRO, so that the Court can consider in the Court’s ruling on

                                   4   the PI motion the parties’ arguments at the September 17, 2020 hearing and Defendants’

                                   5   September 16, 2020 production of the administrative record? Assuming Defendants continue to

                                   6   refuse to so stipulate, how long and on what basis can the Court extend the TRO until the Court

                                   7   issues a ruling on Plaintiffs’ PI motion? Needless to say, the Court will issue a ruling promptly.

                                   8          Because of the extremely compressed schedule, Defendants’ September 16, 2020

                                   9   administrative record production must be completed by 3 p.m. Eastern Time/noon Pacific time on

                                  10   September 16, 2020.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: September 12, 2020

                                  14                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     2
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: BRIEFING AND DEADLINE FOR PRODUCTION
